OFFICE      OF THE ATTORNEY          GENERAL     OF TEXAS
                                  AUSTIN



                                                     January 87, I.839

Hon. Leo Prseaell
County Attorney
Upshur County
Gllmer, Texas
Dear Sir:
                       Opinion Nor O-180




                This Department                                of your
:;F&;;yof       January                                        follonlng
            :




                                                         to the followirig
                                                          Revised Civil




      oal way the administration           of this   Aot;rr.r...n
              iirtlole 6WW3(b),   under title    109, Revised          Clvll
:‘;t.atutes’ OS 1925, retids in part as follows:
            Yhe ‘Zxeoutivc Mreotor, udder the dlreotion
      of tbo Cld ?.&e Aseistaaoe Comalesion, shall be the
Hon. Leo Preenell,     January 87, 1939,.Page 2


       chief administrative       ofiloer of said Commleslon,
       and as ouch shell be rerponslble       for the proper
       and eoonomloal adnrlnletratlon      of the affaira of
       suoh Cotmnlssion. He ehall have the power and
       authority,     with the oonsent and approval of a
       majority of the members of the Com~~leel~~,       to
       seleot,    appoint snd dlsoharge suoh aselstante,
       clerks,    stono~;raphers, auditors,   bookkee ers and
       olorloal     assistants   as may be neoessary lpn the
       admlnlstratlon       of the dutlee imposed upon suoh
       Commlselon wlthln the llmite of the appropria-
       tions that may be :nn&~Sor the work of said Corn--
       mission;,..,”
          It 1s to be noted that from the above provisions
and the entire Xot itself, full authority in administering
under the not was vested in the Texas Old Age ~Assistanoe
Commission oreated by the Aot itself.
             It 1s the oplnion of this Department that the
employment of person or persona or the pagingof     salaries
by the Oommlseioners~ Court at the request of tha County
Investigator    of the Texas Old Age Asslstanoe ~ommiesion
in the adrnlnlstratlve   work under the provisions Of that
Aot 1s not euoh bounty bualneee7 as would oonfer euoh
authority upon the Commissioners~ Court Of any oounty.
            Trusting   that t!?la answers your inquiry,     we re-
mnln
                                       Very truly   yours